Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 17 such as “…a plurality of input ports…”; “…an output port…”; “reflect the respective wavelength of a respective input optical signal” and “transmit, along with the respective wavelength, one or more other wavelengths of one or more of the input optical signals.” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites “…a plurality of input ports…”; “…an output port…”; “reflect the respective wavelength of a respective input optical signal” and “transmit, along with the respective wavelength, one or more other wavelengths of one or more of the input optical signals.”, however, the specification and figures, as originally filed, does not teach or show “a plurality of input ports” and “an output port”.  Figure 1 shows a generic multiplexer 115 which has a plurality of input ports to receive input signals from plurality of transmitters (105-1 to 105-M) and an output port coupled to an optical link (120).  However, the specification and the figures, as originally filed, do not teach a person of ordinary skill in the art how the two-mode Bragg gratings are arranged or coupled to the “plurality of input ports” and “an output port” such that it reflects the respective wavelength of a respective input optical signal and transmit, along 
In interpreting claim 17 to the broadest reasonable interpretation in view of the specification and the figures, as originally filed, claim 17 has been interpreted in view of figures 5, 6, 7 and 8 as comprising “…plurality of output ports…” (535-0, 535-1, 535-2, and 535-3) and “…an input port…” (530). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (US Patent No. 6,516,112).
Regarding claim 17 (as far as understood in view of the 112 rejection), Jang et al teaches an optical apparatus, shown on Figs. 7 and 8, comprising:
an input port (701) configured to receive an optical signal comprising a plurality of wavelengths (λ1, λ2, … λn-1) (see col. 5, lines 40-43);
a plurality of output ports (702, 802 and 902), wherein each output port is configured to output a respective wavelength of the plurality of wavelengths (such as λ1, λ2 and λn-1); and
a first plurality of two-mode Bragg gratings (on paragraph [0036] of applicant’s specification, as originally filed, teaches that “The gratings 515-0, 515-1, 515-2 may have any suitable filter responses for separating the respective wavelength for reflecting. In some embodiments, the gratings 510-0, 515-1, 515-2 are bandpass filters…”; Jang et al teaches gratings located in each optical wavelength filter 700, 800 and 900; detail of one of the grating 700 is shown on Fig. 8; since each grating transmits and reflects optical signals; therefore, it is considered as two-mode grating; see col. 6, lines 1-3) in a cascaded arrangement, 
wherein each grating of the first plurality of two-mode Bragg gratings is configured to:
reflect a respective wavelength (such as λ1) of the plurality of wavelengths (λ1, λ2, … λn-1) toward a respective output port (702, 802 and 902) of the plurality of output ports (see col. 6, lines 11-15, 25-37); and
transmit any remaining wavelengths of the plurality of wavelengths (λ2, λ3, … λn) (see col. 6, lines 32-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Jang et al (US Patent No. 6,516,112) in view of Kersey et al (US Patent No. 6,594,410).
Regarding claim 18, as discussed above, Jang et al teaches plurality of two-mode Bragg-gratings having passbands and differs from the claimed invention in that Jang et al does not specifically teach that the Bragg gratings has non-overlapping passbands.  However, it is well known for gratings to have non-overlapping passbands.  Kersey et al teaches gratings having non-overlapping passbands (see col. 2, lines 56-57; col. 3, lines 8-10; see also Figs. 2A, 2B, 3A and 3B which shows non-overlapping wavelengths). Therefore, it would have been obvious to an artisan of ordinary skill in the art to replace the gratings of Jang et al with grating taught by Kersey et al in order to eliminate crosstalk between wavelength channels.  Furthermore, it would have been obvious to an artisan of ordinary skill in the art to select from a finite number of identified, predictable solutions gratings having non-overlapping passband, as taught by Kersey et al, and provide that to the optical apparatus of Jang et al, with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Jang et al (US Patent No. 6,516,112) in view of McGreer et al (US Pub. No. 2012/0315044).
Regarding claim 19, as discussed above, Jang et al teaches plurality of two-mode Bragg-gratings having passbands and differs from the claimed invention in that Jang et al does not specifically teach that the Bragg gratings has partially overlapping passbands.  However, it is well known for gratings to have overlapping passbands.  McGreer et al teaches gratings having overlapping passbands (see paragraph [0025]; “…an input band and an output band comprises overlapping, interspersed wavelength slots.”). Therefore, it would have been obvious to an artisan of ordinary skill in the art to replace the gratings of Jang et al with grating taught by McGreer et al in order to increase transmission bandwidth.  Furthermore, it would have been obvious to an artisan of ordinary skill in the art to select from a finite number of identified, predictable solutions gratings having overlapping passband, as taught by McGreer et al, and provide that to the optical apparatus of Jang et al, with a reasonable expectation of success.


Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, Jang et al (US Patent No. 6,516,112) teaches an optical apparatus, shown on Figs. 7 and 8, comprising:
an input port (701) configured to receive an optical signal comprising a plurality of wavelengths (λ1, λ2, … λn-1);
a plurality of output ports (702, 802 and 902), wherein each output port is configured to output a respective wavelength of the plurality of wavelengths (such as λ1, λ2 and λn-1); and
a first plurality of two-mode Bragg gratings (located in each optical wavelength filter 700, 800 and 900; detail of one of the grating 700 is shown on Fig. 8; since each grating transmits and reflects optical signals; therefore, it is considered as two-mode grating) in a cascaded arrangement, wherein each grating of the first plurality of two-mode Bragg gratings is configured to:
transmit any remaining wavelengths of the plurality of wavelengths (λ2, λ3, … λn); and, 
reflect a respective wavelength (such as λ1) of the plurality of wavelengths (λ1, λ2, … λn-1) toward a respective output port (702, 802 and 902) of the plurality of output ports.
Kersey (US Patent No. 5,757,487) teaches optical apparatus comprising plurality of receiver which receives plurality of channels reflected by gratings (see col. 1, lines 33-40).     
However, none of the prior art cited alone or in combination provides the motivation to teach:
one or more mode multiplexers each configured to: 
transmit, to a respective TBG of the one or more TBGs, a fundamental mode of a respective first wavelength of the plurality of wavelengths, wherein the respective TBG is configured to (i) transmit the fundamental mode of the respective first wavelength and (ii) reflect a respective second wavelength of the plurality of wavelengths; 
receive the respective second wavelength reflected from the respective TBG; 
convert a mode of the respective second wavelength to a fundamental mode; and 
output the fundamental mode of the respective second wavelength.

Regarding claim 14, Jang et al (US Patent No. 6,516,112) teaches an optical apparatus, shown on Figs. 7 and 8, comprising:
a demultiplexer comprising:
an input port (701) configured to receive an optical signal comprising a plurality of wavelengths (λ1, λ2, … λn-1);
a plurality of output ports (702, 802 and 902), wherein each output port is configured to output a respective wavelength of the plurality of wavelengths (such as λ1, λ2 and λn-1); and
a first plurality of two-mode Bragg gratings (located in each optical wavelength filter 700, 800 and 900; detail of one of the grating 700 is shown on Fig. 8; since each grating transmits and reflects optical signals; therefore, it is considered as two-mode grating) in a cascaded arrangement, wherein each grating of the first plurality of two-mode Bragg gratings is configured to:
transmit any remaining wavelengths of the plurality of wavelengths (λ2, λ3, … λn); and, 
reflect a respective wavelength (such as λ1) of the plurality of wavelengths (λ1, λ2, … λn-1) toward a respective output port (702, 802 and 902) of the plurality of output ports.
Kani (US Pub. No. 2004/0264963) teaches optical communication system comprising plurality of receivers to receive a respective wavelength of the plurality of wavelengths (see Fig. 14).
Kersey (US Patent No. 5,757,487) teaches optical apparatus comprising plurality of receiver which receives plurality of channels reflected by gratings (see col. 1, lines 33-40).     
However, none of the prior art cited alone or in combination provides the motivation to teach:
one or more mode multiplexers each configured to: 
transmit, to a respective TBG of the one or more TBGs, a fundamental mode of a respective first wavelength of the plurality of wavelengths, wherein the respective TBG is configured to (i) transmit the fundamental mode of the respective first wavelength and (ii) reflect a respective second wavelength of the plurality of wavelengths; 
receive the respective second wavelength reflected from the respective TBG; 
convert a mode of the respective second wavelength to a fundamental mode; and 
output the fundamental mode of the respective second wavelength.

Claim 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moleshi et al (US Patent No. 7,133,582) is cited to show fiber-optic filter with tunable grating.
Ota et al (US Pub. No. 2003/0108283) is cited to show optical demultiplexer.
	Nielson et al (US Patent No. 6,559,988) is cited to show optical wavelength add/drop multiplexer for dual signal transmission rates comprising gratings.
Alexander et al (US Patent No. 6,404,948) is cited to show dense WDM optical multiplexer and demultiplexer comprising gratings.
	Moleshi et al (US Patent No. 5,940,556) is cited to show fiber-optic mode-routed add-drop filter.
 Pan et al (US Patent No. 5,748,350) is cited to show dense wavelength division multiplexer and demultiplexer device.
Ball (US Patent No. 5,657,406) is cited to show optical wavelength multiplexer/demultiplexer.
Ip (US Patent No. 5,608,825) is cited to show multi-wavelength filtering device using optical fiber Bragg grating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637


/DALZID E SINGH/Primary Examiner, Art Unit 2637